ROBERT L. BROWN, concurring in part and dissenting in part. As recognized by the |19majority, the following factors should be considered for a quantum meruit fee award when the reasonableness of an attorney’s fee is not specifically fixed by contract: (1) the attorney’s judgment, learning, ability, skill, experience, professional standing, and advice; (2) the relationship between the parties; (3) the amount or importance of the subject matter of the case; (4) the nature, extent, and difficulty of services in research; (5) the preparation of pleadings; (6) the proceedings actually taken and the nature and extent of the litigation; and (7) the time and labor devoted to the client’s cause, the difficulties presented in the course of the litigation, and the results obtained. See Crockett & Brown, P.A. v. Courson, 312 Ark. 363, 368, 849 S.W.2d 938, 941 (1993). The majority, however, though it cites these factors as apposite, does not address them and simply says that “[t]his amount [$55,775.44] appears reasonable for Har-rill’s time and services, given Sutter’s experience in this type of case.” More importantly, the trial court did not address these factors but simply concluded in its order that the services rendered “constitute[d] good service pursuant to a quantum meruit recovery.” The need for an analysis by the trial court is obvious. Without the factual underpinnings of the trial court’s award, this court has nothing to review other than a conclusion. This court has made it clear that such a conclusory determination does not suffice. In Mobley Law Firm, P.A. v. Lisle Law Firm, P.A., 353 Ark. 828, 120 S.W.3d 537 (2003), after affirming the trial court’s finding that the attorney was fired for cause, we addressed the issue of whether the trial court properly considered the factors set out in Crockett & Brown when 120it determined the reasonable value of the discharged attorney’s services. We said that “even if an attorney is fired for cause, he is entitled to the reasonable value of his services to the date of discharge.” Mobley Law Firm, 353 Ark. at 833, 120 S.W.3d at 541. We then said: The reasonable value of an attorney’s services is measured by an attorney’s skill and experience, relationship between the parties, the difficulty of the services, the extent of the litigation, and the time and labor devoted to the cause and the results obtained. Robinson v. Champion, 251 Ark. 817, 475 S.W.2d 677 (1972). Here, the trial court made its determination of the fees to be awarded to Mr. Mobley based on the time he spent on the case, the labor involved, his skill and ability, and the nature and extent of the litigation. The trial court found that one-fourth of the amount of the settlement was due to Mr. Mobley, in part, because the case took sixteen months to be resolved, and Mr. Mobley worked on the case for four months, or one-fourth the amount of time. The trial court also found that Mr. Mobley was an experienced attorney who had handled personal injury cases since 1958. The trial court determined that Mr. Mobley had performed services for four months until he was terminated and that Mr. Yoakley had also performed adequately as Mr. Barnett’s attorney for twelve months, and that each should be compensated accordingly. From the bench, the trial court stated: “The only fair way I can see to come up with a reasonable fee is to divide the time that Mr. Mobley spent on the case. He spent one-fourth of the time and Mr. Yoakley had it three-fourths of the time that it took to conclude.” Because the trial court considered Mr. Mobley’s effort, experience, skill and time spent, he sufficiently considered the factors in Crockett & Brown, P.A., supra, that led to a reasonable distribution of fees to Mr. Mobley and Mr. Yoakley. Id. at 838-34,120 S.W.3d at 541. As already referenced, in the instant case, the trial court provided no analysis and failed to make any factual findings to support its conclusion that the services rendered by Harrill & Sutter constituted good services pursuant to a quantum me-ruit recovery, in the total amount of $55,775.44. Both parties submitted proposed findings of fact, and the circuit court, in a letter dated December 4, 2009, adopted the findings of fact and conclusions of law 1⅞1 submitted by Kosin without comment. This lapse in any decision-making analysis by the trial court clearly is at odds with our caselaw. The majority asserts in a footnote that this court has never stated that specific findings on the reasonableness factors are mandatory. Why then do we require trial courts to consider these factors at all? And how can we possibly give “considerable weight to the opinion of the judge before whom the proceedings are conducted” if we have no idea how the judge arrived at his opinion? See Crockett & Brown, swpra. In the instant case, although the majority states that we can easily discern the circuit court’s reasoning in its award based upon the mathematical figures submitted to the court, I simply do not agree. I agree that the math is dis-cernable but what is not clear is how the court determined that $55,775.44 fee was a reasonable fee for services. Moreover, the majority is inconsistent when it fails to follow precedent and require an analysis under the factors in Crockett & Brown and Mobley Law Firm with respect to Harrill & Sutter’s attorney’s fees and then turns around and requires an analysis of factors under Chrisco for a determination of reasonable fees owed to Kosin’s counsel under Arkansas Code Annotated section 16-22-308. In a footnote, the majority attempts to distinguish these two situations by saying that in its ruling on Kosin’s attorney’s fees, “the circuit court flatly denied attorney’s fees without ruling upon the prevailing party and without providing any pertinent analysis of the Chrisco factors.” This sentence is precisely my point. There was also no pertinent analysis of the Crockett & Brown factors. The trial court merely adopted the mathematical | ¡^figure proposed by Kosin to be the reasonable value of services performed by Harrill & Sutter until November 19, 2003, without any comment or explanation. It is simply inconsistent to require an analysis in one situation and not in the other. For these reasons, while I agree that cause was shown for the discharge of Har-rill & Sutter and remand is necessary to decide reasonable fees owed to Kosin’s counsel, I would also remand for an appropriate' analysis of quantum meruit fees owed to Harrill & Sutter. Accordingly, I concur in part and dissent in part. CORBIN and DANIELSON, JJ„ join this opinion.